Filed 8/12/22 In re V.R. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re V.R., a Person Coming                                 B316643
Under the Juvenile Court Law.                               (Los Angeles County Super.
                                                            Ct. No. DK19274)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

HAILIE R.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Susan Ser, Judge. Dismissed in part;
conditionally affirmed in part and remanded with directions.
      Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant Hailie R.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Plaintiff and Respondent.
                  __________________________

       Hailie R. (Mother) appeals from the juvenile court’s order
terminating her parental rights over eight-year-old V.R. under
Welfare and Institutions Code section 366.26.1 Mother contends
the juvenile court abused its discretion in denying the maternal
grandmother’s section 388 petition heard immediately before the
hearing on termination of parental rights. The Los Angeles
County Department of Children and Family Services (the
Department) contends and we agree that because Mother did not
argue at the hearing and does not assert on appeal that an
exception to termination of parental rights applies, we must
dismiss Mother’s appeal of the order denying the section 388
petition for lack of standing.
       Mother also argues, the Department concedes, and we
agree the Department and the juvenile court failed to comply
with the inquiry and notice provisions of the Indian Child
Welfare Act of 1978 (25 U.S.C. § 1901 et seq.; ICWA) and
California law. We conditionally affirm and remand for the
juvenile court and the Department to comply with the inquiry
and notice provisions of ICWA and California law.




1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Referral, Dependency Petition, and Detention
      On August 28, 2016 the Department received a referral
alleging Mother’s boyfriend, Victor M., came home drunk and
yelled at Mother because he was upset that she was eight months
pregnant with their child. While Mother was sitting on the bed
with then-three-year-old V.R., Victor threw his shoe at Mother,
hitting her on the shoulder. In her interview with a social
worker, Mother denied any verbal or physical altercation had
occurred. But Mother informed the responding police officers
there were 10 prior unreported domestic violence incidents
between Mother and Victor.
      On September 27, 2016 the Department filed a non-detain
dependency petition on behalf of V.R., alleging Mother and Victor
engaged in domestic violence, including the August 28, 2016
incident; Victor abused alcohol and had a criminal conviction for
driving under the influence of alcohol; and Mother failed to
protect V.R. by allowing Victor to reside in the home. At the
detention hearing, the juvenile court found Rodney O. (Father)
was V.R.’s presumed father and a non-offending parent.2 The
court allowed V.R. to remain in Mother’s custody and ordered the
Department to provide family maintenance services.
      On August 25, 2017 the juvenile court ordered removal of
V.R. from Mother’s physical custody after another incident in
which Victor allegedly pushed Mother to the ground and slapped
her face four times. The social worker reported that Mother had


2    Father is not a party to this appeal.




                                3
allowed Victor to have unlimited access to V.R. and Abel M.
(Mother’s child with Victor)3 despite court orders that granted
Victor only monitored contact with the children. At the time of
removal, V.R. was living with maternal grandmother Maria C.
However, Maria’s home was not approved for placement of V.R.
because Maria’s husband Alfredo C. had a conviction for child
cruelty, which could not be waived. At the September 1, 2017
hearing, the juvenile court placed V.R. with Father.

B.     The Jurisdiction and Disposition Hearing, and Subsequent
       and Supplemental Petitions
       At the October 13, 2017 jurisdiction and disposition
hearing, based on Mother’s no contest plea, the juvenile court
sustained the allegations of domestic abuse, Victor’s alcohol
abuse, and Mother’s failure to protect V.R. The court declared
V.R. a dependent of the court and placed her in Father’s home
under the Department’s supervision.
       However, after Mother reported on March 1, 2018 that V.R.
disclosed that someone called “‘Grandpa Bear’” had touched her
private parts, on March 12 Father told the social worker he no
longer wanted to have V.R. in his care because of Mother’s false
accusations (the social worker later concluded the allegations
were unfounded). The Department placed V.R. with Maria. On
September 4, 2018 the juvenile court sustained the allegations in
a subsequent petition (§ 342) that Father was unwilling to
provide ongoing parental care and supervision of V.R. The court
later removed V.R. from Father’s physical custody and released


3     Abel was born in October 2016. Mother’s appeal involves
only V.R.




                                4
her to Mother “conditioned upon Mother residing in the home of
Maternal Grandmother.”
       After additional referrals on January 11 and February 11,
2019, on March 7, 2019 the Department filed a supplemental
petition (§ 387) alleging Mother on multiple occasions left the
children for days without notice to Maria, which violated the
condition V.R. and Abel be released to Mother only if Mother and
the children lived in Maria’s home. Further, Mother allowed
Victor to have unmonitored visits with Abel in violation of
another court order. On May 9, 2019 the court sustained the
allegations in the supplemental petition, set the matter for a
disposition hearing, and ordered the Department to provide an
update on possible placement of V.R. with Maria, with Alfredo
not in the home.

C.    Subsequent Events
      As discussed, V.R. (and at times Mother) lived with Maria
during multiple periods beginning when V.R. was three years old.
However, a March 2018 resource family assessment (RFA) of
Maria’s home concluded V.R. and Abel could not be placed in
Maria’s home because Alfredo failed to submit documentation
that he had completed a program to address his 2007 willful
cruelty conviction, and thus his request for a criminal waiver was
denied. Alfredo also had a 1994 conviction for domestic violence,
as to which there was an allegation Alfredo threatened to rape
the victim and her one-year-old child upon Alfredo’s release from
custody. The Department reported that because the denial of the
RFA had not been appealed, Maria could not submit another
application for two years.




                                5
       Following the May 9, 2019 order, a social worker contacted
Maria regarding the prior RFA denial. Maria stated she wanted
the children placed in her home, but she had to discuss with
Alfredo whether he would be willing to leave the home; however,
Maria never reported back to the social worker about Alfredo’s
position. On December 9, 2019 V.R. was placed in the home of a
relative, Vanessa D.
       At the January 23, 2020 18-month review hearing, the
juvenile court found Mother had not made substantial progress
with her case plan, and it terminated Mother’s family
reunification services and set a selection and implementation
hearing.
       On January 7, 2021 V.R. was placed with maternal great-
aunt Joyce C. (and her husband, uncle Vincent C.) because
Vanessa could no longer care for V.R. In February the
Department reported Maria consistently visited V.R. V.R.
enjoyed visits with Maria and wanted to live with her. In
June 2021 the Department reported neither Mother nor Father
contacted Joyce to arrange visits with V.R. Maria continued to
regularly visit V.R. On June 2 the juvenile court gave the
Department discretion to place V.R. with Maria if her RFA
application received approval.
       The June 2, 2021 report for the continued selection and
implementation hearing stated the concurrent planning
assessment update recommended adoption by Joyce and Vincent,
who wanted to adopt V.R. V.R. liked living with Joyce and her
family, but she missed Maria and preferred to reside with her.
The Department reported Maria had successfully appealed the
denial of her first RFA application, and she had submitted a




                                6
second RFA application. However, on August 4, 2021 Maria
withdrew her RFA application.

D.     Maria’s Section 388 Petition
       On September 15, 2021 Maria filed a section 388 petition
requesting placement of V.R. in her home with either adoption or
legal guardianship, with unmonitored visits in the meantime.
Maria stated V.R. lived in her home until she was three years
old, and Maria “maintained consistent contact” with her.
According to Maria, Joyce made false allegations that caused the
juvenile court to limit Maria to monitored visits and Maria to
withdraw her RFA application.
       The Department recommended denial of Maria’s section
388 petition. The social worker reported Maria had taken V.R.
on one or more overnight visits without the Department’s
approval. Further, V.R. disclosed she did not like unmonitored
visits with Maria because Maria would get mad and yell at her
for getting her clothes dirty, celebrating holidays with Joyce and
her family, and wearing clothes that were not purchased by
Maria. V.R.’s therapist opined V.R. was doing well in her current
placement and should not be moved.

E.    The Section 388 and Selection and Implementation
      Hearings
      At the September 30, 2021 section 388 hearing, Maria
stated she had been consistently present in V.R.’s life, she loved
V.R., and she wanted V.R. to live in her home. Maria and V.R.
had fun together and had a “great bond.” In response, Vincent
(who appeared by videoconference) stated V.R. “does show fear” of
Maria and “is hesitant when it come to her grandma.”




                                7
       The Department argued it was not in V.R.’s best interest to
grant the section 388 petition. Minor’s counsel agreed, but noted
that V.R. would prefer to live with Mother, and if not, then with
Maria. V.R.’s third choice was to live with Joyce. However, there
were no changed circumstances because the RFA for Maria had
not been approved. And there was “volatility” in Maria’s home,
which would not be in V.R.’s best interest. Mother’s counsel
stated, “I have no direction regarding the grandmother’s 388.”
The juvenile court denied Maria’s section 388 petition, finding no
changed circumstances and it would not be in V.R.’s best interest
to remove her from Joyce’s home and place her with Maria.
       Following the section 388 hearing, the juvenile court
proceeded to hold the selection and implementation hearing
(§ 366.26). Minor’s counsel stated no exception to adoption
applied because Mother did not have a sufficient parental bond
with V.R. However, minor’s counsel requested a continuance to
see if the “current caregivers will be willing to proceed with a
legal guardianship” because V.R. wanted to continue having
visits with Mother and Maria. Further, V.R. told minor’s counsel
“she still wants to be able to visit with [Mother] or see [Mother]
and her grandmother,” and she was “adamant in saying that she
does not want to be adopted.” Minor’s counsel acknowledged she
had “no basis to ask for, [or] the court to [find] an exception to
terminat[ion of] parental rights or ordering an adoption.”
Mother’s counsel stated without elaboration, “Mother would
object to termination of parental rights.” He also joined in the
request by minor’s counsel for a continuance to determine
whether adoption was the appropriate plan. The court denied the
request for a continuance, explaining, “I understand [minor’s
counsel] has concerns, but the goal is to provide permanency and




                                8
stability for [V.R.], and Mother has not been active in [V.R.’s] life,
although [V.R.] does want to be with Mother.”
       The juvenile court found by clear and convincing evidence
V.R. was adoptable and no exception to termination of parental
rights applied. Mother timely appealed.4




4       The Department contends Mother’s challenge to the order
denying Maria’s section 388 petition should be dismissed because
Mother did not specifically appeal that order. Mother’s notice of
appeal stated she was appealing the September 30, 2021 order
for “[t]ermination of parental rights” and “planned permanent
living arrangement.” Mother did not specify she also was
appealing the order denying the section 388 petition. However,
we liberally construe the notice of appeal to encompass the order
because Mother filed the notice of appeal without counsel, and
the juvenile court denied Maria’s section 388 petition on the same
day the court terminated parental rights, within 60 days of when
Mother filed her notice of appeal. (In re Madison W. (2006)
141 Cal.Ap.4th 1447, 1451 [“[W]e . . . liberally construe a parent’s
notice of appeal from an order terminating parental rights to
encompass the denial of the parent’s section 388 petition,
provided the trial court issued its denial during the 60-day period
prior to filing the parent’s notice of appeal.”].)




                                  9
                          DISCUSSION

A.     Mother Does Not Have Standing To Appeal the Order
       Denying Maria’s Section 388 Petition
       We agree with the Department that Mother lacks standing
to appeal the order denying Maria’s section 388 petition.5
“Although standing to appeal is construed liberally, and doubts
are resolved in its favor, only a person aggrieved by a decision
may appeal. [Citations.] An aggrieved person, for this purpose,
is one whose rights or interests are injuriously affected by the
decision in an immediate and substantial way, and not as a
nominal or remote consequence of the decision. [Citations.]
These rules apply with full force to appeals from dependency
proceedings.” (In re K.C. (2011) 52 Cal.4th 231, 236 (K.C.);
accord, In re J.Y. (2018) 30 Cal.App.5th 712, 717.)
       Mother contends she has standing to appeal the denial of
Maria’s section 388 petition requesting placement with a relative,


5      In addition, Mother forfeited her challenge to the juvenile
court’s denial of Maria’s section 388 petition because Mother’s
counsel did not argue the petition should be granted, instead
informing the court that he had “no direction regarding the
grandmother’s 388.” (See In re S.B. (2004) 32 Cal.4th 1287, 1293
[“[A] reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court.”]; In re Cody R. (2018) 30 Cal.App.5th 381, 391
[mother forfeited claim of error by “not bringing the placement
issue to the juvenile court’s attention”]; In re A.K. (2017)
12 Cal.App.5th 492, 501 [“By failing to litigate [the relative
placement issue] or request a ruling from the juvenile court,
father failed to preserve the issue on appeal.”].)




                                10
relying on In re H.G. (2006) 146 Cal.App.4th 1, 10 (H.G.) and In
re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054 (Esperanza),
in which the Courts of Appeal concluded the parents had
standing to appeal pretermination orders placing the children in
foster care instead of with relatives.6 However, as the Supreme
Court explained in K.C., supra, 52 Cal.4th at page 237 as to H.G.
and Esperanza, “In both cases, the Court of Appeal concluded
that parents whose rights had been terminated were aggrieved
by, and thus did have standing to appeal, pretermination orders
concerning their children’s placement, because the possibility
existed that reversing those orders might lead the juvenile court
not to terminate parental rights.”
       K.C. is directly on point. There, the father appealed denial
of the grandparents’ section 388 petition requesting placement of
minor K.C. in their home as well as the order terminating
parental rights. (K.C., supra, 52 Cal.4th at p. 235.) However, the
father did not offer in the juvenile court any argument against
termination of his parental rights, and on appeal the “father
limited his argument to the question of K.C.’s placement,”
asserting generally that if the placement order were reversed, the
court should also reverse the order terminating parental rights.


6      In H.G., supra, 146 Cal.App.4th at pages 6 to 7 and 10, the
court concluded the parents had standing to challenge the
juvenile court’s granting of a section 387 petition to place their
child in foster care instead of with her grandparents. In
Esperanza, supra, 165 Cal.App.4th at pages 1050 to 1051 and
1054, the court concluded the mother had standing to appeal
denial of a section 388 petition seeking to place her child with the
maternal great-uncle and great-aunt instead of in a non-relative
prospective adoptive home.




                                11
(Ibid.) The Supreme Court held the father did not have standing
to appeal the denial of the grandparents’ section 388 petition,
explaining, “A parent’s appeal from a judgment terminating
parental rights confers standing to appeal an order concerning
the dependent child’s placement only if the placement order’s
reversal advances the parent’s argument against terminating
parental rights. This rule does not support father’s claim of
standing to appeal because he did not contest the termination of
his parental rights in the juvenile court. By thus acquiescing in
the termination of his rights, he relinquished the only interest in
K.C. that could render him aggrieved by the juvenile court’s order
declining to place the child with grandparents.” (Id. at p. 238.)
       As in K.C., Mother was not aggrieved because she did not
argue in the juvenile court and does not assert on appeal any
statutory exception to termination of parental rights. Although
Mother’s counsel at the selection and implementation hearing
objected generally to termination of parental rights, he did not
argue that any of the statutory exceptions to termination applied.
“General objections are insufficient to preserve issues for review.
[Citation.] The objection must state the ground or grounds upon
which the objection is based.” (In re E.A. (2012) 209 Cal.App.4th
787, 790; accord, In re Daniel B. (2014) 231 Cal.App.4th 663,
672.) And on appeal Mother only argues in a conclusory way that
“reversal advances mother’s argument against terminating
parental rights.”
       Mother therefore lacks standing to appeal the order
denying Maria’s section 388 petition. (See In re Cody R. (2018)
30 Cal.App.5th 381, 390 [mother did not have standing to appeal
her child’s placement because she did not “challenge on appeal
the court’s finding there were no exceptions to termination of




                                12
parental rights”]; In re Isaiah S. (2016) 5 Cal.App.5th 428, 436
[mother did not have standing to raise relative placement issue
on appeal because “placement with the maternal relatives does
not advance [her] argument against terminating parental
rights”]; In re P.R. (2015) 236 Cal.App.4th 936, 940 [“Because
[mother’s] parental rights have been terminated, and she makes
no argument as to how alleged placement errors might be related
to the termination decision, she lacks standing to challenge
matters related to the minor’s placement.”].)

B.      The Juvenile Court Did Not Abuse Its Discretion in
        Denying Mother’s Request for a Continuance of the
        Selection and Implementation Hearing
       Mother contends the juvenile court erred in denying the
request by minor’s counsel (joined by Mother) to continue the
selection and implementation hearing to enable the Department
to determine whether Joyce and Vincent would be willing to
proceed with a legal guardianship, pointing out that minor’s
counsel represented that V.R. was “adamant in saying that she
does not want to be adopted.”
       Although “[c]ontinuances are discouraged in dependency
cases,” they may be granted “upon a showing of good cause,
provided the continuance is not contrary to the interest of the
child.” (In re Elizabeth M. (2018) 19 Cal.App.5th 768, 779
(Elizabeth M.); accord, In re D.Y. (2018) 26 Cal.App.5th 1044,
1056.) Section 352, subdivision (a)(1), provides, “Upon request of
counsel for the parent . . . , the court may continue any hearing
under this chapter beyond the time limit within which the
hearing is otherwise required to be held, provided that a
continuance shall not be granted that is contrary to the interest




                                13
of the minor. In considering the minor’s interests, the court shall
give substantial weight to a minor’s need for prompt resolution of
his or her custody status, the need to provide children with stable
environments, and the damage to a minor of prolonged temporary
placements.”
       “We review an order denying or granting a continuance for
abuse of discretion. [Citations.] ‘To show abuse of discretion, the
appellant must demonstrate the juvenile court exercised its
discretion in an arbitrary, capricious or patently absurd manner
that resulted in a miscarriage of justice.’” (Elizabeth M., supra,
19 Cal.App.5th at p. 780; accord, In re D.N. (2020) 56 Cal.App.5th
741, 756.)
       In denying the continuance request, the juvenile court
explained its goal was to provide permanency and stability for
V.R., noting that although V.R. wanted to be with Mother,
Mother had not been involved in V.R.’s life. The court therefore
appropriately considered V.R.’s “need for prompt resolution” of
her custody status and the damage caused by “prolonged
temporary placements,” as required under section 352,
subdivision (a)(1). Further, under section 366.26,
subdivision (c)(1), if the court determines “by a clear and
convincing standard, that it is likely the child will be adopted, the
court shall terminate parental rights and order the child placed
for adoption.” Regardless of whether Joyce and Vincent would
consider a legal guardianship, as minor’s counsel acknowledged
at the hearing, V.R. was adoptable and no exception to
termination of parental rights applied.
       Mother argues the court should have considered V.R.’s
preference not to be adopted by Joyce and Vincent, but instead to
live with Mother or Maria. (See § 366.26, subd. (h)(1) [“At all




                                 14
proceedings under this section, the court shall consider the
wishes of the child and shall act in the best interests of the
child.”].) But once the court determined by clear and convincing
evidence that it was likely V.R. would be adopted, an exception to
termination of parental rights applies only where “[a] child
12 years of age or older objects to termination of parental rights.”
(Id., subd. (c)(1)(B)(ii).) V.R. was only eight years old at the time
of the selection and implementation hearing.
       In addition, as the Department notes, its June 2021 report
for the selection and implementation hearing stated the
Department recommended V.R. be adopted by Joyce and Vincent,
yet neither Mother nor minor’s counsel made any showing in
seeking a continuance that Joyce and Vincent would consider a
legal guardianship. Indeed, Vincent testified at the hearing as to
Maria’s section 388 petition but remained silent when minor’s
counsel and Mother argued a continuance was necessary to
explore the possibility that Joyce and Vincent would consider a
legal guardianship. And Maria by the time of the hearing had
withdrawn her request for an RFA, so she was not eligible for a
legal guardianship of V.R. The juvenile court’s denial of a
continuance to enable the Department to explore a legal
guardianship was therefore not “‘arbitrary, capricious or patently
absurd.’” (Elizabeth M., supra, 19 Cal.App.5th at p. 780.)

C.    The Juvenile Court and the Department Failed To Comply
      with ICWA and Related California Law
      1.    ICWA inquiry and findings
      On September 27, 2016 Mother filed a parental notification
of Indian status form, on which she checked the box stating, “I
have no Indian ancestry as far as I know.” Father’s parental




                                 15
notification of Indian status form checked the same box. At the
September 27, 2016 detention hearing, the juvenile court stated,
“We have parental notification of Indian status form. No Indian
status for both parents.” The minute order from the hearing
similarly states, “The Court does not have a reason to know that
this is an Indian Child, as defined under ICWA, and does not
order notice to any tribe or the [Bureau of Indian Affairs].
Parents are to keep the Department, their Attorney, and the
Court aware of any new information relating to possible ICWA
status.” At the May 9, 2019 hearing on the section 387 petition
and the September 30, 2021 selection and implementation
hearing, the court again found ICWA did not apply.

         2.   ICWA inquiry and notice requirements
         ICWA provides as to dependency proceedings, “where the
court knows or has reason to know that an Indian child is
involved, the party seeking . . . termination of parental rights
to . . . an Indian child shall notify the parent or Indian custodian
and the Indian child’s tribe, by registered mail with return
receipt requested, of the pending proceedings and of their right of
intervention.” (25 U.S.C. § 1912(a); see In re Isaiah W. (2016)
1 Cal.5th 1, 5; In re Antonio R. (2022) 76 Cal.App.5th 421, 428
(Antonio R.); In re T.G. (2020) 58 Cal.App.5th 275, 288.)
California law also requires notice to the Indian tribe and the
parent, legal guardian, or Indian custodian if the court or the
Department “knows or has reason to know” the proceeding
concerns an Indian child. (§ 224.3, subd. (a); see Antonio R., at
p. 429; In re T.G., at p. 288; Cal. Rules of Court, rule 5.481(c)(1)
[notice is required “[i]f it is known or there is reason to know an
Indian child is involved in a proceeding listed in rule 5.480,”




                                 16
which includes dependency cases filed under section 300].) The
notice requirement is at the heart of ICWA because it “enables a
tribe to determine whether the child is an Indian child and, if so,
whether to intervene in or exercise jurisdiction over the
proceeding.” (In re Isaiah W., at p. 5; accord, Antonio R., at
p. 428; In re T.G., at p. 288; see 25 U.S.C. § 1912(a); Welf. & Inst.
Code, § 224.3, subd. (d).)
       The juvenile court and the Department “have an
affirmative and continuing duty to inquire whether a child for
whom a petition under Section 300 . . . may be or has been filed,
is or may be an Indian child.” (§ 224.2, subd. (a); see In re Isaiah
W., supra, 1 Cal.5th at p. 9; In re H.V. (2022) 75 Cal.App.5th 433,
437.) “The duty to inquire begins with initial contact (§ 224.2,
subd. (a)) and obligates the juvenile court and child protective
agencies to ask all relevant involved individuals whether the
child may be an Indian child. (§ 224.2, subds. (a)-(c)).” (In re
T.G., supra, 58 Cal.App.5th at p. 290; accord, In re J.C. (2022)
77 Cal.App.5th 70, 77; In re H.V., at p. 437.) Section 224.2,
subdivision (b), effective January 1, 2019, imposes on the
Department a duty to inquire whether a child in the
Department’s temporary custody is an Indian child, which
“[i]nquiry includes, but is not limited to, asking the child,
parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child . . . .” (See Cal. Rules of Court, rule 5.481(a)(1)
[the Department “must ask . . . extended family members . . .
whether the child is or may be an Indian child”]; In re D.F. (2020)
55 Cal.App.5th 558, 566; In re Y.W. (2021) 70 Cal.App.5th 542,
551-552.) “The duty to develop information concerning whether a




                                 17
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.” (Antonio R.,
supra, 76 Cal.App.5th at p. 430.)

      3.     The juvenile court failed to ensure the Department
             satisfied its duty of inquiry
       Mother contends the Department should have inquired of
the maternal extended relatives, including Maria, Vanessa, and
Joyce, regarding V.R.’s possible Indian ancestry. The
Department concedes remand is necessary for additional ICWA
inquiry because the Department “failed to inquire of extended
family members whether or not V.R. is an Indian child, as
required by section 224.2, subdivision (b).”
       We agree the Department failed to satisfy its duty of
inquiry under section 224.2, subdivision (b). Notwithstanding
Mother’s and Father’s denial of Indian ancestry, section 224.2,
subdivision (b), obligated the Department to inquire of extended
family members as to V.R.’s possible Indian ancestry. (See In re
J.C., supra, 77 Cal.App.5th at p. 77; Antonio R., supra,
76 Cal.App.5th at p. 431.) Information relevant to V.R.’s possible
Indian ancestry was readily obtainable from maternal
grandmother Maria and maternal relatives Vanessa and Joyce.
The juvenile court therefore erred in finding ICWA did not apply
to the proceedings because the court failed to ensure the
Department complied with its duty of inquiry. (In re J.C., at
p. 74; Antonio R., at p. 432.)




                                18
                            DISPOSITION

      We dismiss Mother’s appeal from the juvenile court’s order
denying Maria C.’s section 388 petition. The order terminating
Mother’s parental rights is conditionally affirmed. We remand to
the juvenile court for the Department and the court to comply
with the inquiry and notice provisions of ICWA and related
California law, including inquiry of maternal relatives Maria,
Vanessa, and Joyce, and any other reasonably available extended
maternal and paternal family members. If the court finds V.R. is
an Indian child, it shall conduct a new section 366.26 hearing, as
well as all further proceedings, in compliance with ICWA and
related California law. If not, the court’s original section 366.26
order will remain in effect.



                                           FEUER, J.

We concur:



             PERLUSS, P. J.



             SEGAL, J.




                                19